Birdsong, Chief Judge,
dissenting.
1. I am compelled to enter my disagreement with the reasoning and conclusions reached by the majority in Divisions 2, 3 and 4 of this opinion. The substance of those divisions is that Travillian did not receive a full compensation for his property loss and that an issue of fact remains as to whether the appellee Georgia Farm Bureau acted in an arbitrary manner in denying coverage for Travillian’s property loss. While there may be arguable issues of fact as discussed by the majority, it is my belief that such potential issues of fact are not material nor are they the dispositive issues for decision in this case.
It is not in question that Travillian suffered a property loss when his automobile was struck from behind by another. Travillian sought from his insurer (Georgia Farm Bureau) reimbursement for that property loss. When Georgia Farm Bureau adamantly refused to honor such coverage, Travillian abandoned the demand against his insurer for his collision loss and sought and recovered his property loss from the tortfeasor. Likewise, it is not in dispute that the amount of property loss suffered by Travillian was $2,500. Finally it is undisputed that the tortfeasor paid from his coffers the amount of the damage, i.e., $2,500. These facts seem clear and undisputed.
2. Part III of the contract of insurance between Georgia Farm Bureau and Travillian required Georgia Farm Bureau to pay for loss caused by collision to the owned automobile for the amount of the loss in excess of the deductible amount. There was no limitation upon that coverage; thus, proof of collision loss filed with the insurer vested a right of coverage in Travillian. It is manifest that Travillian suffered a breach of the contract by Georgia Farm Bureau when the insurer declined to cover the collision loss.
It is equally clear that in addition to the contract action against *245his insurer, Travillian had a cause of tort action for this same property loss against the tortfeasor. Pretermitting any right of action that Travillian potentially may have had against the tortfeasor for economic damages or injuries in addition to the property loss, it seems clear that the only recovery obtained (i.e., the property loss of $2,500) was the result of Travillian’s election of one of his two remedies, the self-same right of recovery but through the alternative avenue against the tortfeasor.
Travillian’s obvious right of recovery against Georgia Farm Bureau contractually was based upon the “collision” provisions of his contract with Georgia Farm Bureau. Thus provisions of “no-fault” law concerning the right of subrogation did not come into play. Subrogation rights inuring to Georgia Farm Bureau as a matter of statutory right arise out of the law governing payment of collision coverage. It is clear that had Travillian elected his remedy through a complaint against Georgia Farm Bureau and the insurer had paid Travillian under the terms of the collision coverage, the insurer would have been subrogated fully to the right to seek recovery of the $2,500 from the tortfeasor. Carter v. Banks, 254 Ga. 550, 552 (1) (330 SE2d 866). Having elected however to recover from the tortfeasor, if Travillian were to be successful in this suit against Georgia Farm Bureau, he would be doubly paid for his single loss (a fact he candidly admitted he sought and to which he believed himself entitled) for he has recovered the entirety of the value of the auto from the tortfeasor. The completeness of that recovery defeated any right by a subrogated insurer to effect a recovery of its payment for the collision loss. We cannot apply the collateral source rule even though the right of recovery is based upon different avenues of recovery, i.e., contract and tort for there still remains only one loss and the collateral source rule has no application where the right of subrogation exists. See McGlohon v. Ogden, 251 Ga. 625, 628 (1) (308 SE2d 541).
OCGA § 9-2-5, as declared by the Legislature, is wholly consistent with “prevailing jurisprudential philosophy that [a] party is not entitled to prosecute a suit for the same cause of action in different Courts. . . . [The statute] simply provides the mechanism by which the one viable action is to be determined. If the actions are commenced at different times, the plaintiff has no election, must proceed with the initially filed action, and such former suit shall be a good defense to the latter. . . . It is to be noted that the statute allows the plaintiff to elect the case which he will prosecute . . . and not the one which he will first prosecute.” (Emphasis deleted.) Clark v. Weaver, 159 Ga. App. 594, 595 (284 SE2d 95). Travillian, having elected to seek and obtain his recovery from the tortfeasor, is barred from seeking an identical recovery for the same loss from his insurer, who, incidentally, he has barred from the statutorily granted right of subroga*246tion.
I also disagree with the argument that Travillian has not recovered fully his loss of $2,500 because he was forced to pay half that recovery to his attorney, apparently based upon a contingency fee contract. As between Travillian and the tortfeasor, the loss has been made whole for the only amount sought was $2,500 and $2,500 was recovered. Travillian’s payment to his attorney from his recovery was based upon an agreement between a client and his attorney and satisfaction had to come from Travillian but from a source of assets selected by Travillian with only the amount of the payment being affected by the amount of the recovery. If attorney fees inherently are a part of a recovery from a tortfeasor as opposed to a punitive addition to a recovery, then every recovery must be adjusted to include injury as well as attorney fees. I do not understand the law to contemplate such to be a part of ordinary damages.
3. As I view the applicable law, I find no error on the part of the trial court in its grant of summary judgment to Georgia Farm Bureau in relation to the claim for the basic $2,500 satisfied by the tortfeasor. Likewise, I can find no error in the implied denial of a right to recover the 25% penalty and attorney fees authorized upon a proper factual finding under the provisions of OCGA § 33-4-6. While it is clear that liability existed under the contractual provisions of Georgia Farm Bureau’s collision coverage of Travillian, that liability could be waived by Travillian either by not conforming to the requirements of the contract (i.e., by not filing a claim, by not giving reasonable notice, etc.) or, as in this case, electing not to pursue his remedy against his insurer but electing to seek satisfaction against the tortfeasor. The provisions of OCGA § 33-4-6 assume several conditions: (1) coverage; (2) a demand; (3) a bad faith refusal to honor a good claim for more than 60 days; (4) followed by a right of recovery (i.e., by a lawsuit) of the amount of coverage, a 25% penalty and attorney fees. It is clear that Travillian had collision coverage, made his demand and I have indicated my belief that the denial of coverage was improper. Thus of the four prerequisites to bring OCGA § 33-4-6 into play, Travillian had met three. His right to pursue penalties and attorney fees was established after the passage of 60 days. The liability of the insurer for collision, penalties, and attorney fees continued for approximately 40 days. But the right to pursue penalties and attorney fees based upon bad faith is appendant to liability for coverage. When Travillian voluntarily abandoned his right to pursue his claim against Georgia Farm Bureau and elected to seek to be made whole by the tortfeasor, he relinquished or waived the underlying liability for collision coverage. The waiver of the liability likewise waived any right to recover the attorney fees and penalties which could only arise where the company has wrongfully forced the insured to pursue recovery by way of *247litigation. Accordingly, I would affirm the judgment of the trial court.
Decided March 6, 1987
Rehearing denied March 19, 1987
James W. Lewis, for appellant.
Earl W. Gunn, Joseph C. Parker, for appellee.
I respectfully dissent. I am authorized to state that Presiding Judge Deen joins in this dissent and Judge Beasley joins in the judgment only of this dissent.